Case: 19-60814    Document: 00515559111         Page: 1     Date Filed: 09/10/2020




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                                           Fifth Circuit

                                                                          FILED
                                                                    September 10, 2020
                                    No. 19-60814
                                  Summary Calendar                     Lyle W. Cayce
                                                                            Clerk

UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

GREGORY MCCLUNG,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 4:13-CR-106-7


Before WIENER, SOUTHWICK, and OLDHAM, Circuit Judges.
PER CURIAM:*
        Gregory McClung was serving a term of supervised release following his
conviction for aiding and abetting education loan fraud. The district court
found that he violated the conditions of release and sentenced him to a prison
term of five months. McClung argues that the five-month revocation sentence
is substantively unreasonable.




        *Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
  Case: 19-60814    Document: 00515559111    Page: 2   Date Filed: 09/10/2020

                                No. 19-60814

     According to McClung, by ordering a prison term, the district court
effectively terminated his employment and prevented him from continuing to
make restitution payments.     But the district court considered McClung’s
argument for a sentence other than imprisonment and his argument that his
employment enabled him to make restitution payments.                The court
nevertheless concluded that a prison term was warranted, citing McClung’s
history of noncompliance with supervision.     The five-month sentence was
within the advisory range and is therefore presumed reasonable. See United
States v. Badgett, 957 F.3d 536, 541 (5th Cir. 2020). McClung has not shown
that the district court, when imposing the sentence, failed to consider a
significant factor, considered an improper factor, or made a clear error of
judgment in balancing the relevant factors. See United States v. Warren, 720
F.3d 321, 332 (5th Cir. 2013). Accordingly, McClung has not shown that the
district court abused its discretion by imposing a substantively unreasonable
sentence. See id.
     AFFIRMED.




                                     2